            Case 2:19-cv-01964-RAJ-BAT Document 49 Filed 03/10/21 Page 1 of 2




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE

 6   ALEXANDRE B. ZOLOTOVITSKI,

 7                                Plaintiff,                 CASE NO. 2:19-cv-01964-RAJ-BAT

 8             v.                                            ORDER DENYING REQUEST FOR
                                                             ERRATUM
 9   HERE NORTH AMERICA LLC,

10                                Defendant.

11
               Plaintiff Alexandre B. Zolotovitski moves, pursuant to Fed. R. Civ. P. 15, to “fix an
12
     erratum [to] his Complaint.” Dkt. 46. For the reasons explained herein, Plaintiff’s request is
13
     denied.
14
                                                 DISCUSSION
15
               Rule 15(a) provides that “[a] party may amend its pleading once as a matter of course”
16
     either “before being served with a responsive pleading” or “within 20 days after serving the
17
     pleading if a responsive pleading is not allowed and the action is not yet on the trial calendar.”
18
     Fed. R. Civ. P. 15(a)(1). Thereafter, the party must seek the other party’s written consent or the
19
     court’s leave in order to amend the pleading. See Fed. R. Civ. P. 15 (a)(2). Rule 15(a)(2) further
20
     states that “[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P.
21
     15(a)(2). If a party must seek the court’s leave to file an amended pleading, “leave to amend lies
22
     within the sound discretion of the [district] court.” DCD Programs, Ltd. v. Leighton, 833 F.2d
23
     183, 185-86 (9th Cir. 1987) (internal citation omitted).


     ORDER DENYING REQUEST FOR
     ERRATUM - 1
            Case 2:19-cv-01964-RAJ-BAT Document 49 Filed 03/10/21 Page 2 of 2




 1          Pursuant to Local Civil Rule 15, a party who moves for leave to amend a pleading must

 2   attach a copy of the proposed amended pleading as an exhibit to the motion or stipulation. The

 3   party must indicate on the proposed amended pleading how it differs from the pleading that it

 4   amends by bracketing or striking through the text to be deleted and underlining or highlighting

 5   the text to be added. The proposed amended pleading must not incorporate by reference any part

 6   of the preceding pleading, including exhibits. If a motion or stipulation for leave to amend is

 7   granted, the party whose pleading was amended must file and serve the amended pleading on all

 8   parties within fourteen (14) days of the filing of the order granting leave to amend, unless the

 9   court orders otherwise.

10          Plaintiff is further advised that once an amended complaint is filed, it becomes the

11   operative complaint because it supercedes the original complaint and renders it without legal

12   effect. See Lacey v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir.2012) (en banc).

13          Accordingly, Plaintiff’s request for an erratum to his complaint (Dkt. 46) is DENIED. If

14   Plaintiff wishes to amend his complaint, he should file a motion to amend (with the proposed

15   amended complaint attached), serve the motion on the defendant, and note the motion for the

16   court’s consideration. Plaintiff should also confer with counsel for Defendant to determine if

17   Defendant will agree to the proposed amendment.

18          DATED this 10th day of March, 2021.

19

20                                                         A
                                                           BRIAN A. TSUCHIDA
21                                                         Chief United States Magistrate Judge

22

23



     ORDER DENYING REQUEST FOR
     ERRATUM - 2
